DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 09/27/2021 is acknowledged.  The traversal is on the ground(s) that the groups could be searched without serious burden due to their similarities.  This is not found persuasive because the examination of Group I requires the search and consideration of limitations not recited by Group II, such as the types of polymers used and the dimensions of the scaffold. In addition, Group II requires the search and consideration of limitations not recited by Group I such as the type of cell included and its orientation in the construct. These differences would require searches that were not co-extensive. A reference which would anticipate or render obvious claims of one group would not necessarily anticipate or render obvious claims of another group.  The different inventions each had different main classifications, which is demonstrative of the divergent searches which would need to be conducted for each invention.  Additionally a thorough search of all non-patent literature related to each of the distinct groups would, in fact, pose a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-15 are currently pending.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 09/27/2021.

Claims 1-10 have been examined on their merits.



Drawings
Applicant’s petition for color drawings filed 04/24/2020 has been granted 05/06/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, and 5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ying et al (US 2013/0203146).
Claim 1 is drawn to a scaffold comprising a cell support layer comprising at least one cube-shaped reservoir, wherein the at least one cubed-shaped reservoir is fluidly connected to a plurality of through holes.
Dependent claims are drawn to the material and dimensions of the scaffold.
Regarding claim 1, Ying teach a scaffold that includes a cell support layer comprising at least one cube-shaped reservoir, wherein the cubed-shaped reservoir is fluidly connected to a plurality of through holes (page 1 para 2, page 2 para 51, page 9 para 160, Fig. 9).
Regarding claim 2, Ying teach wherein the cell support layer comprises a biocompatible polymer (page 3 para 69-70) wherein the polymer may be rigid enough to maintain the desired shape under in vivo conditions (page 3 para 72). The phrase “may be rigid enough” is interpreted as including polymers that are less than completely rigid and thus have some measure of flexibility which is deemed to meet the claim requirements of flexible.
Regarding claim 3, Ying teach wherein their polymer can be a polyester (page 3 para 76) or a polysaccharide (page 3 para 77). Nylon (polyamide) was specifically used in a cube-shaped scaffold (page 9 para 160).
Regarding claim 5, Ying teach wherein their polymer (cell support layer) comprises a biodegradable polymer (page 2 para 36, page 3 para 73) and wherein the polymer may be rigid enough to maintain the desired shape under in vivo conditions 
Therefore the teachings of Ying et al anticipate Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al (US 2013/0203146).
Regarding claim 3, Ying teach the scaffold as described above and suggest that suitable polymers include nylon (polyamide), polyester and polysaccharide (page 3 para 75-77). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use these polymers and others similar to them in the scaffold of Ying because Ying specifically indicate that they are suitable and beneficial for the product of their cell scaffold.
Regarding claims 6-7, Ying teach wherein in some embodiments the height (length) and width of the scaffold construct may be less than 100 µm (page 6, para 118-119). These ranges overlap with Applicant’s claim ranges and thus render them obvious (see MPEP 2144.05). 
Regarding claims 8-9, Ying teach wherein the scaffold constructs are porous and allow migration of components within or through the construct (through-holes). The pores (through-holes) may have a diameter or width (height) of less than 10 µm or less than 5 µm (page 6 para 120- page 7 para 120). These ranges overlap with Applicant’s claim ranges and thus render them obvious (see MPEP 2144.05). 
Regarding claim 10, Ying do not specifically teach a first cube-shaped reservoir spaced apart from a second cube-shaped reservoir, however one of ordinary skill would have been motivated to combine two scaffolds to increase the size of the scaffold and number of the cells for administration with the spacing between the scaffolds being less than the size of a scaffold reservoir to create a single construct. The duplication of parts is deemed to be a common practice which the court has held normally require only ordinary skill in the art and hence are considered routine expedients (MPEP 2144.04 VI B). One of ordinary skill in the art would have had a reasonable expectation of success because Ying suggest that persons skilled in the art would appreciate that numerous variations and/or modifications could be made to their invention (page 7 para 128).
Therefore the teaching of Ying et al renders obvious Applicant’s invention as claimed.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ying et al (US 2013/0203146) as applied to claims 1-3 and 5 above, and further in view of Charest et al (US 2013/0230911).
Regarding claim 4, Ying teach the scaffold as described above and suggest that suitable polymers include nylon (polyamide), polyester and polysaccharide (page 3 para 75-77).
Ying do not specifically teach wherein their polymer is polydimethylsiloxane (PDMS).
Charest teach cell culture support devices that include porous polymer layers (page 1 para 3). The polymer layers can include biodegradable polymers such as polyesters and polydimethylsiloxane (PDMS) and the polymers are selected for their ability to support cell growth (page 3 para 45).
One of ordinary skill in the art would have been motivated to either substitute PDMS for a polyester polymer or to add it as an additional polymer in the scaffold construct of Ying because Charest teach that PDMS is an art recognized equivalent to a polyester polymer when using polymer layers for support of cell growth. One of ordinary skill in the art would have had a reasonable expectation of success because both Ying and Charest are using biodegradable polymers such as polyesters for cell growth support. One of ordinary skill in the art would have also had a reasonable expectation of success because Ying suggest that persons skilled in the art would appreciate that numerous variations and/or modifications could be made to their invention (page 7 para 128).
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
The substitution of art recognized equivalents known for the same purpose is also deemed obvious when the equivalency is recognized in the prior art (MPEP 2144.06).
Therefore the combined teachings of Ying et al and Charest et al render obvious Applicant’s invention as claimed.




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632